DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed February 6, 2020.
Claims 1 and 11 have been amended. 
Claim 2 has been cancelled.
Claims 1 and 3-20 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 claim the tokenization and linking of words together for English, Spanish, traditional Chinese and simplified Chinese, however, the specific support within the originally filed specification [43-45] only provides support for English and Chinese with respect to the language translation analysis that specifically describes the tokenizing and linking of words together. Thus 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regard as the invention. Claims 3-10 are a chain of dependencies that are based on dependent parent claim 3 which is dependent upon cancelled claim 2. Thus dependent claims that follow the chain of dependencies that ultimately are dependent upon claim 2 are indefinite as it is not known what claim elements are required as claim 2 has been cancelled. In terms of compact prosecution, claim 3 is dependent upon claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
The independent claims are directed towards integrating input data from at least one buyer, one seller, and ancillary services to analyze the input data within a machine learning module to: establish a user profile, enable accurate analysis of property details, enable secure communication between buyer and seller, facilitate offers and acceptances of real estate contracts, detect and prevent fraud, and analyze input data to tokenize words in simplified and traditional Chinese, Spanish, and English and link them together, and then generating a document to demonstrate completion of a real estate transaction. The claimed invention is merely describing a commonplace real estate transaction that analyzes user inputs for different services related to the home buying process and completing the transaction by generating a document (interpreted as home buying contract and deed/title). The independent claims are directed towards a fundamental economic practice of real estate home buying and thus directed towards an abstract idea.

With respect to the tokenizing and linking for simplified Chinese, traditional Chinese, Spanish, and English, the originally filed specification describes this within paragraphs [43-45]. Based on the considered passages, the tokenizing and linking analysis is merely commonplace language processing techniques to further implement the abstract idea of a real estate contract process. The analysis is merely generic language processing and 
Step 2(b) considers the additional elements with respect to whether they are significantly more than the identified abstract idea. The additional elements are a machine learning model, tokenizing words in simplified Chinese, traditional Chinese, Spanish, and English and linking them together, and the plurality of technological elements (processor, storage, program instructions, and data processing modules). The technological elements and machine learning are described in the originally filed specification fig 1, 7, and paragraphs [68-81]. Based on the considered passages the technological elements are merely generic recitations to implement the abstract idea. While there are specific machine learning techniques disclosed in the specification, there is no specific claim language nor description as to how the system analyzes using a machine learning model and thus the claimed model is merely a generic analysis technique to implement the data modules. Refer to MPEP 2106.05(f) and 2106.05(h).
With respect to the tokenizing and linking for simplified Chinese, traditional Chinese, Spanish, and English, the originally filed specification describes this within paragraphs [43-45]. Based on the considered passages, the tokenizing and linking analysis is merely commonplace language processing techniques to further implement the abstract idea of a real estate contract process. The analysis is merely generic language processing and 
Dependent claims 3-10 and 12-20 are merely describing further aspects of the identified abstract idea without additional elements beyond those considered for the independent claims. The dependent claims merely describe additional data aspects for the system to analyze as inputs including properties by type, homes below market value or a cash offer, highly rated sellers, grouping properties based on geographical characteristics (school district, zip code, city information), cost-related characteristics (total price, price per square foot, and price per room), and comparables, and having the input data comprise a predictive analysis that is within the consideration of the machine learning model being generic technological models to implement the abstract idea.
The claimed invention describes an abstract idea without significantly more or transformed into a practical application and therefore claims 1 and 3-20 are rejected under 35 USC 101 for being directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich [2016/0292763], in view of Jost et al [5,361,201], hereafter Jost, Domenikos et al [2008/0103800], hereafter Domenikos, Och et al [2013/0046530], Leydon et al [2014/0229154], hereafter Leydon, further in view of Charuk et al [7,333,943], hereafter Charuk.
Regarding claim 1, Goodrich discloses a system, comprising: a computing environment including one or more computer processors and at least one computer- readable storage medium operably coupled to the one or more computer processors and having program instructions stored therein, the one or more computer processors being operable to execute the program instructions to perform an ecommerce real estate marketplace and platform (Paragraphs [4-9 and 30-36]; Goodrich discloses a system that provides computer processing and other elements for a real estate marketplace and platform for buyers, sellers, and others to search for properties and interact.); 
a data aggregation component configured to integrate input data from an end user of the e-commerce real estate marketplace and platform regarding at least one real estate buyer, at least one real estate seller, and a plurality of ancillary services related to executing a real estate transaction, 
wherein the end user is logged into a website or a mobile application (Fig 3C and paragraphs [23-33]; Goodrich discloses that the buyer logs into a webpage and sets up a profile (buyer interpreted as end user). The platform integrates the buyer data, seller data, and ancillary services (MLS, tax ; 
a plurality of data processing modules configured to analyze the input data (Paragraphs [23-30]; Goodrich discloses a “discovery engine” that analyzes the input data to match properties between buyers and sellers.):
establishing an online profile for one or more users, enabling accurate analysis of property details (Paragraphs [23-33]; Goodrich discloses the profile to better match properties between buyers and sellers within the discovery engine.), 
enabling secure communications between buyers and sellers (Paragraphs [46-47]; Goodrich discloses a “private market” that enables buyers and sellers to facilitate communication based on the matching analysis.), 
facilitating offers and acceptances of real estate contracts (Paragraphs [46-47]; Goodrich discloses a “private market” that enables buyers and sellers to facilitate communication based on the matching analysis which also has the buyer contact, , and 
a transaction completion component configured to generate one or more documents that demonstrate completion of a real estate transaction (Figs 4G-4H and paragraphs [46-47]; Goodrich discloses exchanging money and transferring property in terms of transaction completion.).  
Goodrich discloses the above-enclosed limitations, however, Goodrich does not specifically disclose the machine learning model for analyzing input data, or the specific modules for detecting and preventing fraud and tokenizing words with respect to simplified Chinese, traditional Chinese, and English and then linking these words together;
Jost teaches [FIG 8-10 and Column 5 line 44 to Column 6 line 67] a similar real estate system that provides real estate appraisal using neural networks (interpreted as machine learning) based on different input data. The combination is based on Goodrich disclosing the discovery engine that provides the input data and Jost teaching a similar searching system using neural networks that would utilize the input data from Goodrich to provide a better matching system based on user inputs (profile, facilitating offers, and secure communications). 
Further, Jost teaches [Column 14 lines 16-58] the similar transactions to the point of analyzing the data to determine if the property sale is within a recommended range to proceed with the loan (similar to Goodrich having 
Goodrich discloses a computer system with user profiles, webpage search, and a discovery engine for matching profile with properties to facilitate between a buyer and a seller and Jost teaches a similar real estate platform system that provides neural networks to analyze input data to provide real estate matching and facilitating between buyers and sellers. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform using profile to match buyer and seller of Goodrich to include the 
Therefore, from this teaching of Jost, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform using profile to match buyer and seller of Goodrich to include the ability for the matching and other system inputs to be analyzed using neural networks as taught by Jost for the purposes of as Jost specifically states, “The predictive models (908) generate these estimates based on learned relationships among variables 
The combination teaches a neural network system that analyzes user input for property matching and facilitating offers and acceptances, however, the combination does not specifically teach the specific modules for detecting and preventing fraud and tokenizing words with respect to simplified Chinese, traditional Chinese, and English and then linking these words together;
Domenikos teaches detecting and preventing fraudulent activity (Paragraphs [159-167]; Domenikos teaches a similar real estate platform system that provides fraud detection and prevention based on credit card and social security numbers. This is based on the originally filed specification paragraphs [68] that describes the fraud being, “to prevent banking fraud, wire fraud, credit card fraud, source of fund fraud, fraudulent development projects, etc. by users” and thus Domenikos teaches the fraud within the broadest reasonable interpretation in light of the specification. It would be 
The combination teaches the real estate platform with respect to a neural network that analyzes input data regarding profiles and buyer/seller information for property matching and facilitating offers/acceptances and Domenikos teaches a similar real estate system that provides fraudulent detection and prevention within a machine learning element.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the real estate platform with respect to a neural network that analyzes input data regarding profiles and buyer/seller information for property matching and facilitating offers/acceptances of the combination to include the ability to have fraud detection and prevention within a similar real estate module that uses machine learning as taught by Domenikos since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the fraud detection would prevent a person using fraudulent identification to proceed with a high transaction cost (property buying).

The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose tokenizing words in Simplified Chinese, Traditional Chinese, and English and linking the words together; 
Och teaches wherein the analyzing of input data further comprises tokenizing words in simplified Chinese, traditional Chinese, and English separately, and then linking these words together (Paragraphs [50-56 and 60-64; Och teaches a translation system that provides simplified Chinese, traditional Chinese, and English translations to documents using tokenization and mapping (interpreted as linking) using n-gram analysis (interpreted as machine learning). It would be obvious to include the translation elements within the real estate matching and facilitating offers using machine learning as the translation provides more inclusivity with a global market to ensure 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform with buyer/seller matching using machine learning with other modules of the combination the ability to have a module for translation of simplified Chinese, traditional Chinese, and English to be within the modules as taught by Och since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the translation provides more inclusivity with a global market to ensure all parties have documents/contracts within natural language to process correctly.
Therefore, from this teaching of Och, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform with buyer/seller matching using machine learning with other modules of the combination the ability to have a module for translation of simplified Chinese, traditional Chinese, and English to be within the modules as taught by Och for the purposes of the translation provides more inclusivity with a global market to ensure all 
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach Spanish; 
Leydon teaches [29-34 and 42-48] a similar language translation that provides English to Spanish (as well as Chinese) and thus would be an obvious simple substitution to ensure the language translation has different language elements to provide more inclusivity to the users. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the language translation of simplified and traditional Chinese and English of the combination the ability to have Spanish translations using similar language processing as taught by Leydon since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as Spanish is an obvious simple substitution that ensures the language translation has different language elements to provide more inclusivity to the users.
Therefore, from this teaching of Leydon, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the language translation of simplified and 
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose a document generated for transaction completed (Goodrich discloses property exchanged and money transferred but not the specific nature of a document generated).
Charuk teaches [C2:36-58 and C20:13] to C22:31 a specific document is generated based on the accepted offer. Charuk teaches the specific elements of an offer document [C20:13-54], the generation of an offer documents and then [C:21 lines 24-48 and C:22 Lines 12-31] a contract document is generated based on the accepted offer document. It would be obvious to combine as the document is a legal element that signifies the property transfer and transaction completion which would be obvious to combine as the document provides written proof of sale that would allow legal claims to property.
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching that provides property exchange of the combination the ability for a document to be produced for transaction completion as 
Therefore, from this teaching of Charuk, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching that provides property exchange of the combination the ability for a document to be produced for transaction completion as taught by Charuk for the purpose of the document is a legal element that signifies the property transfer and transaction completion which would be obvious to combine as the document provides written proof of sale that would allow legal claims to property.
Regarding claim 3, the combination teaches the above-enclosed limitations;
 	Och further teaches wherein the tokenizing is performed via language processing and clustering (Paragraphs [85-92]; Och teaches that the translation involves language processing and key/value pairs for automatic translation (interpreted as clustering).).  
Regarding claim 4, the combination teaches the above-enclosed limitations; 
Goodrich further discloses where the analyzing of input data further comprises classifying properties by type (Paragraphs [19-22]; Goodrich discloses that the input data includes property type (townhouse, flat, high-rise, condominium).).  
Regarding claim 11, AUTHOR discloses a method
integrating input data from an end user of the e-commerce real estate marketplace and platform regarding at least one real estate buyer, at least one real estate seller, and a plurality of ancillary services related to executing a real estate transaction, wherein the end user is logged into a website or a mobile application (Fig 3C and paragraphs [23-33]; Goodrich discloses that the buyer logs into a webpage and sets up a profile (buyer interpreted as end user). The platform integrates the buyer data, seller data, and ancillary services (MLS, tax assessor property information, and recent sales) to analyze and provide properties within the discovery engine. The interpretation of the ancillary services is based on originally filed specification [30] that describes the ancillary services as financing and/or banking information, legal information and related real estate services and tax assessor database is legal information and MLS is a related real estate service.); 
analyzing the input data for (Paragraphs [23-30]; Goodrich discloses a “discovery engine” that analyzes the input data to match properties between buyers and sellers.): 
establishing an online profile for one or more users, enabling accurate analysis of property details (Paragraphs [23-33]; Goodrich discloses the profile to better match properties between buyers and sellers within the discovery engine.), 
enabling secure communications between buyers and sellers (Paragraphs [46-47]; Goodrich discloses a “private market” that enables buyers and sellers to facilitate communication based on the matching analysis.), 
facilitating offers and acceptances of real estate contracts (Paragraphs [46-47]; Goodrich discloses a “private market” that enables buyers and sellers to facilitate communication based on the matching analysis which also has the buyer contact, exchange money, and transfer property (interpreted as facilitate offers and acceptances).), 
Goodrich discloses the above-enclosed limitations, however, Goodrich does not specifically disclose the machine learning model for analyzing input data, or the specific modules for detecting and preventing fraud and tokenizing words with respect to simplified Chinese, traditional Chinese, and 
Jost teaches [FIG 8-10 and Column 5 line 44 to Column 6 line 67] a similar real estate system that provides real estate appraisal using neural networks (interpreted as machine learning) based on different input data. The combination is based on Goodrich disclosing the discovery engine that provides the input data and Jost teaching a similar searching system using neural networks that would utilize the input data from Goodrich to provide a better matching system based on user inputs (profile, facilitating offers, and secure communications). 
Further, Jost teaches [Column 14 lines 16-58] the similar transactions to the point of analyzing the data to determine if the property sale is within a recommended range to proceed with the loan (similar to Goodrich having the inputs for facilitating the sale and offer acceptances). Thus Jost teaches the modules as input within Goodrich, so the combination is that Jost would combine the neural network modeling with the specific input elements of Goodrich to combine and provide better property recommendations as Jost teaches, “The predictive models (908) generate these estimates based on learned relationships among variables describing individual property characteristics (905). The models (908) also learn relationships between individual property characteristics (905) and area characteristics (906). Area characteristics (906) are stored and applied at a level of geographic 
Goodrich discloses a computer system with user profiles, webpage search, and a discovery engine for matching profile with properties to facilitate between a buyer and a seller and Jost teaches a similar real estate platform system that provides neural networks to analyze input data to provide real estate matching and facilitating between buyers and sellers. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform using profile to match buyer and seller of Goodrich to include the ability for the matching and other system inputs to be analyzed using neural networks as taught by Jost since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as Jost specifically states, “The predictive models (908) generate these estimates based on learned relationships among variables describing individual property characteristics (905). The models (908) also learn relationships between individual property characteristics (905) and area 
Therefore, from this teaching of Jost, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform using profile to match buyer and seller of Goodrich to include the ability for the matching and other system inputs to be analyzed using neural networks as taught by Jost for the purposes of as Jost specifically states, “The predictive models (908) generate these estimates based on learned relationships among variables describing individual property characteristics (905). The models (908) also learn relationships between individual property characteristics (905) and area characteristics (906). Area characteristics (906) are stored and applied at a level of geographic specificity that varies according to the amount of data available at each of several successively larger geographic areas. In this way the models (908) are able to capture local neighborhood characteristics without unduly reducing sample sizes, which would reduce reliability and predictability” [Column 2 lines 38-47].

Domenikos teaches detecting and preventing fraudulent activity (Paragraphs [159-167]; Domenikos teaches a similar real estate platform system that provides fraud detection and prevention based on credit card and social security numbers. This is based on the originally filed specification paragraphs [68] that describes the fraud being, “to prevent banking fraud, wire fraud, credit card fraud, source of fund fraud, fraudulent development projects, etc. by users” and thus Domenikos teaches the fraud within the broadest reasonable interpretation in light of the specification. It would be obvious for one of ordinary skill in the art to combine Domenikos’ fraud detection with the combination real estate platform as the fraud detection would prevent a person using fraudulent identification to proceed with a high transaction cost (property buying).).
The combination teaches the real estate platform with respect to a neural network that analyzes input data regarding profiles and buyer/seller information for property matching and facilitating offers/acceptances and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the real estate platform with respect to a neural network that analyzes input data regarding profiles and buyer/seller information for property matching and facilitating offers/acceptances of the combination to include the ability to have fraud detection and prevention within a similar real estate module that uses machine learning as taught by Domenikos since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the fraud detection would prevent a person using fraudulent identification to proceed with a high transaction cost (property buying).
Therefore, from this teaching of Domenikos, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the real estate platform with respect to a neural network that analyzes input data regarding profiles and buyer/seller information for property matching and facilitating offers/acceptances of the combination to include the ability to have fraud detection and prevention within a similar real estate module that uses machine learning as taught by 
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose tokenizing words in Simplified Chinese, Traditional Chinese, and English and linking the words together, and generating a document demonstrating completion of transaction; 
Och teaches wherein the analyzing of input data further comprises tokenizing words in simplified Chinese, traditional Chinese, and English separately, and then linking these words together (Paragraphs [50-56 and 60-64; Och teaches a translation system that provides simplified Chinese, traditional Chinese, and English translations to documents using tokenization and mapping (interpreted as linking) using n-gram analysis (interpreted as machine learning). It would be obvious to include the translation elements within the real estate matching and facilitating offers using machine learning as the translation provides more inclusivity with a global market to ensure all parties have documents/contracts within natural language to process correctly.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform with buyer/seller matching using machine learning with other modules of the combination the ability to have a module for translation of 
Therefore, from this teaching of Och, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform with buyer/seller matching using machine learning with other modules of the combination the ability to have a module for translation of simplified Chinese, traditional Chinese, and English to be within the modules as taught by Och for the purposes of the translation provides more inclusivity with a global market to ensure all parties have documents/contracts within natural language to process correctly.
The combination teaches the above-enclosed limitations, however, the combination does not specifically teach Spanish; 
Leydon teaches [29-34 and 42-48] a similar language translation that provides English to Spanish (as well as Chinese) and thus would be an 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the language translation of simplified and traditional Chinese and English of the combination the ability to have Spanish translations using similar language processing as taught by Leydon since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as Spanish is an obvious simple substitution that ensures the language translation has different language elements to provide more inclusivity to the users.
Therefore, from this teaching of Leydon, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the language translation of simplified and traditional Chinese and English of the combination the ability to have Spanish translations using similar language processing as taught by Leydon for the purposes of Spanish is an obvious simple substitution that ensures the language translation has different language elements to provide more inclusivity to the users.

Charuk teaches [C2:36-58 and C20:13] to C22:31 a specific document is generated based on the accepted offer. Charuk teaches the specific elements of an offer document [C20:13-54], the generation of an offer documents and then [C:21 lines 24-48 and C:22 Lines 12-31] a contract document is generated based on the accepted offer document. It would be obvious to combine as the document is a legal element that signifies the property transfer and transaction completion which would be obvious to combine as the document provides written proof of sale that would allow legal claims to property.
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching that provides property exchange of the combination the ability for a document to be produced for transaction completion as taught by Charuk since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the document is a legal element that signifies the property transfer and 
Therefore, from this teaching of Charuk, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching that provides property exchange of the combination the ability for a document to be produced for transaction completion as taught by Charuk for the purpose of the document is a legal element that signifies the property transfer and transaction completion which would be obvious to combine as the document provides written proof of sale that would allow legal claims to property.
Regarding claim 12, the combination teaches the above-enclosed limitations; 
Och further teaches wherein the analyzing of input data further comprises tokenizing words in Chinese and English separately, and then linking these words together (Paragraphs [50-56 and 60-64; Och teaches a translation system that provides simplified Chinese, traditional Chinese, and English translations to documents using tokenization and mapping (interpreted as linking) using n-gram analysis (interpreted as machine learning). It would be obvious to include the translation elements within the real estate matching and facilitating offers using machine learning as the translation provides more inclusivity with a global market to ensure all .  
Regarding claim 13, the combination teaches the above-enclosed limitations;
 	Och further teaches wherein the tokenizing is performed via language processing and clustering (Paragraphs [85-92]; Och teaches that the translation involves language processing and key/value pairs for automatic translation (interpreted as clustering).).  
Regarding claim 14, the combination teaches the above-enclosed limitations; 
Goodrich further discloses where the analyzing of input data further comprises classifying properties by type (Paragraphs [19-22]; Goodrich discloses that the input data includes property type (townhouse, flat, high-rise, condominium).). 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich [2016/0292763], in view of Jost et al [5,361,201], hereafter Jost, Domenikos et al [2008/0103800], hereafter Domenikos, Och et al [2013/0046530], Leydon et al [2014/0229154], hereafter Leydon, and Charuk et al [7,333,943], hereafter Charuk, further in view of Thomas et al [2012/0246024], hereafter Thomas.
Regarding claim 5, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose filtering desirable investments by analyzing below market price or a cash offer;
 	Thomas teaches wherein the classification of properties by type further comprises filtering desirable investments by analyzing features including a below market price or a cash offer with quick sale (Paragraph [59]; Thomas teaches a similar real estate platform system that provides the buyer with information such as homes below market value.).  
	The combination teaches a real estate platform that provides buyer and seller matching using machine learning and other aspects to complete a transaction and Thomas teaches a similar real estate system that provides properties below market value. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching system for buyer and seller to complete a transaction of the combination the ability for the system to have properties below market value as taught by Thomas since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the below market value provides a potential buyer with 
	Therefore, from this teaching of Thomas, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching system for buyer and seller to complete a transaction of the combination the ability for the system to have properties below market value as taught by Thomas for the purposes of  the below market value provides a potential buyer with immediate equity within the property and great investment within the market.
Regarding claim 15, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose filtering desirable investments by analyzing below market price or a cash offer;
 	Thomas teaches wherein the classification of properties by type further comprises filtering desirable investments by analyzing features including a below market price or a cash offer with quick sale (Paragraph [59]; Thomas teaches a similar real estate platform system that provides the buyer with information such as homes below market value.).  
	The combination teaches a real estate platform that provides buyer and seller matching using machine learning and other aspects to complete a transaction and Thomas teaches a similar real estate system that provides properties below market value. 

	Therefore, from this teaching of Thomas, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching system for buyer and seller to complete a transaction of the combination the ability for the system to have properties below market value as taught by Thomas for the purposes of  the below market value provides a potential buyer with immediate equity within the property and great investment within the market.
Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich [2016/0292763], in view of Jost et al [5,361,201], hereafter Jost, Domenikos et al [2008/0103800], hereafter Domenikos, Och et al [2013/0046530], Leydon et al [2014/0229154], hereafter Leydon, and Charuk et al [7,333,943], hereafter Charuk, further in view of Lyons [2013/0041841].
Regarding claim 6, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose filtering based on analyzing highly rated sellers; 
Lyons teaches wherein the classification of properties by type further comprises filtering desirable investments by analyzing highly rated sellers (Fig 1, 14, and paragraphs [98-100]; Lyons teaches a similar real estate system that discloses an agent (interpreted as seller) and lender review rating based on experience and previous terms. It would be obvious to combine with the real estate platform that matches buyers with sellers of the combination with the ability of the seller rating as the seller rating provides the buyer with the ability to choose the proper agent based on his/her needs for the sale transaction.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the buyer-seller matching system platform with input data to best select properties and other elements for a transaction completion of the combination the ability to include seller ratings as taught by Lyons since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary 
Therefore, from this teaching of Lyons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the buyer-seller matching system platform with input data to best select properties and other elements for a transaction completion of the combination the ability to include seller ratings as taught by Lyons for the purposes of  the rating of agents provides the user the most information to select based on his/her needs for the sale transaction [Lyons 100].
Regarding claim 7, the combination teaches the above-enclosed limitations;
Goodrich further discloses wherein the analyzing of input data further comprises grouping properties according to geographical characteristics, cost-related characteristics, and recent sales or comparables (Paragraphs [18-19 and 31-35; Goodrich discloses analyzing and ranking properties based on location [19; 31], recent sales history [31], financial qualifications [35], and price range for buyer [18].).  
Regarding claim 8, the combination teaches the above-enclosed limitations; 
Goodrich further discloses wherein the geographical characteristics further comprise school district, zip code, and city information (Paragraphs .  
Regarding claim 16, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose filtering based on analyzing highly rated sellers; 
Lyons teaches wherein the classification of properties by type further comprises filtering desirable investments by analyzing highly rated sellers (Fig 1, 14, and paragraphs [98-100]; Lyons teaches a similar real estate system that discloses an agent (interpreted as seller) and lender review rating based on experience and previous terms. It would be obvious to combine with the real estate platform that matches buyers with sellers of the combination with the ability of the seller rating as the seller rating provides the buyer with the ability to choose the proper agent based on his/her needs for the sale transaction.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the buyer-seller matching system platform with input data to best select properties and other elements for a transaction completion of the combination the ability to include seller ratings as taught by Lyons since the claimed invention is merely a 
Therefore, from this teaching of Lyons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the buyer-seller matching system platform with input data to best select properties and other elements for a transaction completion of the combination the ability to include seller ratings as taught by Lyons for the purposes of  the rating of agents provides the user the most information to select based on his/her needs for the sale transaction [Lyons 100].
Regarding claim 17, the combination teaches the above-enclosed limitations;
Goodrich further discloses wherein the analyzing of input data further comprises grouping properties according to geographical characteristics, cost-related characteristics, and recent sales or comparables (Paragraphs [18-19 and 31-35; Goodrich discloses analyzing and ranking properties based on location [19; 31], recent sales history [31], financial qualifications [35], and price range for buyer [18].).  
Regarding claim 18, the combination teaches the above-enclosed limitations; 
wherein the geographical characteristics further comprise school district, zip code, and city information (Paragraphs [19 and 31-32]; Goodrich discloses school ratings, specific address of the property (which would include zip code), proximity to a location (interpreted as city information), mountain, city, or water view (interpreted as city information), near a grocery store (interpreted as city information), and near a hotel (interpreted as city information).).  
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich [2016/0292763], in view of Jost et al [5,361,201], hereafter Jost, Domenikos et al [2008/0103800], hereafter Domenikos, Och et al [2013/0046530], Leydon et al [2014/0229154], hereafter Leydon, Charuk et al [7,333,943], hereafter Charuk, and Lyons [2013/0041841], further in view of Patel et al [2015/0081497], hereafter Patel.
Regarding claim 9, the combination teaches the above-enclosed limitations; 
Lyons further teaches wherein the cost-related characteristics further comprise total price, price per square foot, (Fig 8 and paragraphs [65-68]; Lyons teaches cost characteristics that includes total price (Fig 8) and an estimate value that is based on price per sq. foot [65-68].).  
The combination teaches price per sq. foot and total price, however, the combination does not specifically disclose price per room.
and price per number of rooms (Paragraphs [73-84]; Patel teaches that a similar real estate platform uses historical data to provide property information such as PPR (price per room). It would be obvious to combine the price per room of Patel within the other cost related data of the combination as price per room is further information that provides better matches and sellers with greater information to effectively price their property.).
The combination teaches that the cost characteristics include total price and price per square foot and Patel teaches price per room within a similar real estate system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the real estate matching system between a buyer and seller to transact a property which includes cost characteristics of total price and price per square foot of the combination to include the ability of having price per room within the data as taught by Patel since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as price per room is further information that provides better matches and sellers with greater information to effectively price their property.

Regarding claim 10, the combination teaches the above-enclosed limitations; 
Jost further teaches where in the analyzing of input data further comprises a predictive analysis as a data processing function to predict future behavior using existing data about past behavior (C7:5 to C10:45; Jost teaches using predictive modeling with error models with predictor variables that trains data sets which is interpreted as predict future behavior.).  
Regarding claim 19, the combination teaches the above-enclosed limitations; 
Lyons further teaches wherein the cost-related characteristics further comprise total price, price per square foot, (Fig 8 and paragraphs [65-68]; Lyons teaches cost characteristics that includes total price (Fig 8) and an estimate value that is based on price per sq. foot [65-68].).  

Patel teaches and price per number of rooms (Paragraphs [73-84]; Patel teaches that a similar real estate platform uses historical data to provide property information such as PPR (price per room). It would be obvious to combine the price per room of Patel within the other cost related data of the combination as price per room is further information that provides better matches and sellers with greater information to effectively price their property.).
The combination teaches that the cost characteristics include total price and price per square foot and Patel teaches price per room within a similar real estate system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the real estate matching system between a buyer and seller to transact a property which includes cost characteristics of total price and price per square foot of the combination to include the ability of having price per room within the data as taught by Patel since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as price per 
Therefore, from this teaching of Patel, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the real estate matching system between a buyer and seller to transact a property which includes cost characteristics of total price and price per square foot of the combination to include the ability of having price per room within the data as taught by Patel for the purposes of price per room is further information that provides better matches and sellers with greater information to effectively price their property.
Regarding claim 20, the combination teaches the above-enclosed limitations; 
Jost further teaches where in the analyzing of input data further comprises a predictive analysis as a data processing function to predict future behavior using existing data about past behavior (C7:5 to C10:45; Jost teaches using predictive modeling with error models with predictor variables that trains data sets which is interpreted as predict future behavior.).


Response to Arguments
In response to Applicant’s arguments filed February 6, 2020 on pages 6-7 regarding the 35 USC 101 rejection, specifically that the claimed invention is directed towards a practical application.
Examiner respectfully disagrees.
The claimed invention is directed towards a real estate transaction and merely has generic technological elements (machine learning model, website/mobile application, and technological components) that implement the abstract idea. The system is merely using the webpage to gather the input data, the machine learning model is a generic system that uses generic analysis techniques for the input data, and the end result is generating a document that demonstrates completion of a real estate transaction. The dependent claims describe further real estate data and information that the system generically analyzes in order to complete the real estate transaction. A real estate transaction system that uses generic technological elements to implement is an abstract idea without significantly more or transformed into a practical application.
Lacking any further arguments, claims 1 and 3-20 are maintaining the 35 USC 101 rejection, as considered above in light of claim amendments.
In response to Applicant’s arguments filed February 6, 2020 on pages 7-11 regarding the 35 USC 103 rejection, specifically that the cited prior art does not anticipate the amended claim elements.
Examiner respectfully disagrees.
Examiner notes that Goodrich in view of Jost, Domenikos, and Charuk teaches a real estate platform system that uses machine learning models to analyze input data from a user, however, the combination does not specifically disclose the tokenizing of traditional Chinese, simplified Chinese, Spanish, and English, and linking them together. 
 Och [50-56 and 60-64] teaches a translation system that provides simplified Chinese, traditional Chinese, and English translations to documents using tokenization and mapping (interpreted as linking) using n-gram analysis (interpreted as machine learning). It would be obvious to include the translation elements within the real estate matching and facilitating offers using machine learning as the translation provides more inclusivity with a global market to ensure all parties have documents/contracts within natural language to process correctly.
The combination including Och teaches the above-enclosed limitations with respect to traditional Chinese, simplified Chinese, and English, however, the combination does not specifically teach Spanish with respect to the language processing; 

It would be obvious to combine the language processing of Och and Leydon within the real estate platform system to provide a service that is inclusive to international needs as real estate transactions are within a global scale and economy and ensuring all users are able to access appropriately translated documents allows for better and more complete transactions.
Lacking any further arguments, claims 1 and 3-20 are maintaining the 35 USC 103 rejection as anticipated by the prior art, as rejected above in light of amended claim elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barba et al [2015/0161200] (real estate market platform with different modules and functionalities based on user query and profile input data);
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687.  The examiner can normally be reached on M-F 730am - 5pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aryan Weisenfeld can be reached on 571-272-6602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PAUL R FISHER/Primary Examiner, Art Unit 3689